Citation Nr: 0003631	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-05 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs 
Regional Office (RO), which denied the veteran's claim for a 
total disability rating based upon individual 
unemployability.  The veteran filed a notice of disagreement 
with that rating decision in November 1997.  In February 
1998, the RO provided him with a statement of the case.  The 
veteran filed his substantive appeal in April 1998.

A personal hearing was held at the RO in August 1998.  
Additional medical evidence was received by the RO during 
that same month.  Thereafter, in January 1999, the RO 
furnished the veteran with a supplemental statement of the 
case.


REMAND

Service medical records show that the veteran was wounded in 
action in September 1944 and sustained multiple injuries in 
the pelvic, hip, and sacral regions.  He received a 
penetrating shrapnel wound over the left buttock which 
fractured the left sacral promontory and the wing of the left 
ilium.  He also suffered a laceration of the mesentery of the 
sigmoid colon.  He was treated at the 34th Evacuation 
Hospital, where an abdominal laparotomy was performed in 
October 1944.  The surgery report stated that although no 
perforation of the wall of the large bowel was found, a large 
metallic foreign body was removed from the mesentery of the 
sigmoid colon.  Following the surgery, the veteran was placed 
in a half-body cast.

Service medical records further document that the veteran was 
transferred to Valley Forge General Hospital in Pennsylvania 
in November 1944.  His diagnoses on admission were:  (1) 
shell wound from a high explosive, penetrating and severe, 
left iliac region; (2) fracture, compound, comminuted, of the 
left ilium, secondary to the condition diagnosed in (1); (3) 
fracture, compound, comminuted of the left sacral promontory, 
secondary to the condition diagnosed in (1); (4) laceration 
of the mesentery of the sigmoid colon; (5) acute hemorrhage 
of the retro-peritoneal mesentery of the sigmoid colon, 
severe, secondary to the condition diagnosed in (4); and (6) 
traumatic lodging of a metallic foreign body in the sigmoid 
colon.  X-rays revealed an irregularity and fragmentation of 
the right ilium and adjacent portion of the sacrum at the 
level of the sacroiliac joint.  It was observed that the 
joint space was obliterated because of traumatic arthritis.  
The presence of dense eburnated fragments also was noted.  

In January 1945, upon being discharged from Valley Forge 
General Hospital, the veteran was admitted to ASF 
Convalescent Hospital in Ft. Story, Virginia.  His diagnoses 
on admission were unchanged.  He was discharged in March 1945 
to limited duty.  However, he was admitted again to Valley 
Forge General Hospital in June 1945.  He had been complaining 
of pain in his back and stomach distress, and had appeared 
unable to perform a full day's duty because of the reported 
disorders.  It was determined by his physician that his back 
pain was probably the result of traumatic arthritis caused by 
the fractures that he had sustained and his stomach distress 
probably the result of the perforating wound to his abdomen.  
In August 1945, the hospital disability board recommended the 
veteran for a disability discharge on the ground that he was 
unfit to fully perform his duties.  It was determined that 
the veteran became unfit to fully perform his duties in June 
1945.  The certificate of disability for discharge issued in 
August 1945 cited the same six diagnoses stated in the 
previous service medical records of the veteran.

In September 1945, the veteran was granted service connection 
for the injuries that he had sustained in service.  A 50 
percent evaluation was provided for fracture left ilium [and] 
left sacral promontory and for laceration of the mesentery of 
the sigmoid colon with trauma to the mesentery of the sigmoid 
colon from a metallic foreign body, secondary to a 
penetrating wound of the left iliac region.  The evaluation 
was arrived at under Diagnostic Code 3008 (pertaining to 
traumatic arthritis, localized) of the 1933 Schedule of 
Disability Ratings.

The claims file contains no private medical records 
indicating that the veteran sought treatment for his service-
connected conditions after service.  However, the claims file 
contains documentation of several VA physical examinations 
that the veteran underwent in connection with claims for an 
increased rating that he filed from time to time after 
receiving the grant of service connection.  The documentation 
indicates that the veteran underwent a VA examination in 
March 1946.  The diagnosis of the veteran's condition was 
healed fracture of the left ilium [and] left sacral 
promontory and laceration of the mesentery of the sigmoid 
colon, secondary to a wound to the left iliac region.  X-rays 
of the lumbosacral spine and the pelvis showed an area of 
bone destruction, measuring approximately 4 x 1-1/2 
centimeters overlapping the left sacroiliac joint and also 
involving the left sacral wing.  No evidence of a bony 
abnormality or of retained metallic fragments was disclosed 
by the X-ray.  The impression of the radiologist was residual 
deformity of the left ilium and left wing of the sacrum 
caused by a gunshot wound.

In December 1946, the RO issued a rating decision granting 
the veteran's application for an increased evaluation of his 
service-connected disabilities.  The evaluation was increased 
to 60 percent.  The evaluation was performed under Diagnostic 
Code 5013 (pertaining to osteoporosis, with joint 
manifestations) of the 1945 Schedule for Rating Disabilities.  
The rating decision described the veteran's service-connected 
disabilities as osteoporosis, secondary to fracture of left 
ilium and fracture of left sacral promontory, with laceration 
of the mesentery of the sigmoid colon resulting from a wound 
penetrating the left iliac region.

The veteran was afforded another VA examination in August 
1947.  The report of the examination states that the veteran 
identified his work as plastering.  It was noted that the 
veteran complained of back pain, including sharp back pain 
when performing physical work, chronic constipation, cramp-
like abdominal pain, and of a tightening of his leg muscles 
when he had been standing on his feet for a period of time.  
The examiner's diagnoses were cicatrix, healed, left lower 
quadrant abdomen, surgical, secondary to laparotomy for 
laceration of mesentery to sigmoid, healed, not complicated, 
not disabling; and cicatrices, healed, left ilium and left 
thigh, not complicated, not disabling.

In September 1947, the RO denied the veteran's claim for an 
increased rating.  The rating decision cited the VA 
examination report of August 1947 and stated that the 
veteran's condition had not changed.  Thus, the 60 percent 
evaluation was continued.

The veteran underwent VA examination again in June 1960.  The 
examination report noted that the veteran identified his work 
as plastering.  It was stated that the veteran complained of 
a bad back, an unstable left knee, and gas in and distending 
his abdomen.  The examiner found no distention or tenderness 
of the veteran's abdomen and no masses therein.  X-rays of 
the gastrointestinal (GI) system and the lumbar spine of the 
veteran were taken as part of the examination process, and 
were noted in the examination report to be negative.  The 
radiologist's report stated that the lumbar spine X-ray 
showed sacroiliac joints that were normal in appearance and 
disclosed no significant abnormality of the bony pelvis.  A 
slight narrowing of the intervertebral spine at L-5 and S-1 
was also revealed.  The GI X-ray series showed an esophagus 
normal in outline, a stomach orthotonic in type with a normal 
rugal pattern, and a duodenal bulb that was regular in 
outline and filled and emptied satisfactorily.  No 
indications of the presence of an ulcer crater were found.  
The barium was observed to traverse the small bowel loops 
normally. The examination report documented the presence of 
several surgical or wound scars, none of which were found to 
be tender or adherent.  The examiner also evaluated the 
musculoskeletal system of the veteran.  Range of motion was 
found to be without limitations in any joint.  The examiner 
observed that the veteran could stand and walk on his toes 
and heels and could squat and stand up again without aid.  
The examiner also observed that the veteran could bend his 
back forward, backward, and to the side and could twist 
without displaying any limitation of motion.  The absence of 
lumbar muscle spasm was noted.  The veteran was said to have 
demonstrated the ability to perform straight leg raises in 
each leg to 90 degrees from a prone position without aid.  
The examiner reported as well that the veteran exhibited 
false lateral motion of his left knee.  The diagnoses set 
forth in the examination report were instability of the left 
knee, wound scars in the back and the left hip, and a 
negative GI series.

The claims file also contained the report of a VA general 
physical examination of the veteran that was performed in May 
1997 in connection with the current claim.  The examination 
report documented the veteran's history of comminuted 
fractures of the sacrum and pelvis.  It was noted that the 
veteran complained of pain, although stating that it was 
bearable, and of some weakness and stiffness.  The examiner 
found that the veteran suffered from charley horses in his 
left leg.  The examiner found no objective indications of 
constitutional bone disease or of flare-ups of bone disorder.  
No current active infection, swelling, redness, heat, or 
deformity was observed.  It was noted that the veteran 
appeared not to be suffering from residual effects of his hip 
and pelvic fractures.  The examination was negative for 
ankylosis, weakness, and painful motion.  The report stated 
that there were no limitations of motion involving the left 
hip joint:  flexion for that joint was past 90 degrees, and 
abduction was 45 degrees for both the left and the right hip 
joints.  It was remarked that the veteran did not require a 
brace, a cane, or crutches.  The veteran was diagnosed with a 
history of comminuted fractures of the sacrum and pelvis, 
including the left hip and sacroiliac joints, with no current 
residuals and with the cardiovascular disorders of 
hypertension and right bundle branch block involving no 
current chest pain. 

In addition, VA outpatient treatment records had been 
associated with the claims file.  These spanned the period 
September 1997 to June 1998.  These documented that in 
September 1997, the veteran was seen for hypertension, which 
was observed to be under control, and was continued on the 
medication that he had been taking for the condition.  The 
treatment note also stated that the veteran had 
hyperuricemia, which was said to be asymptomatic, and 
hypercholesterolemia.  A June 1998 treatment note indicated 
that the veteran still had hypertension, although under 
control, and had complained of shoulder pain.  Range of 
motion in the shoulder was assessed to be full, and there was 
an absence of tenderness of the shoulder.  The physician's 
assessment was that the veteran was suffering either from 
muscle strain or tendinitis.

The veteran testified at the personal hearing held at the RO 
in August 1998.  He identified his occupation as plastering 
and stated that he last worked in 1982.  (He also asserted 
during the hearing that he last worked in 1978, but in the 
course of testifying he appeared to decide that the correct 
year was 1982.)  The veteran recounted that he stopped 
working because he was required to wear a body cast that 
prevented him from bending over.  (Although the veteran 
suggested that VA medical care providers required him to wear 
the body cast, no VA records document such treatment.)  The 
veteran did not state the reason that he allegedly was placed 
in a body cast during the time period in question. The 
veteran emphasized in his testimony two kinds of physical 
problems which he contended resulted from his service-
connected injuries and rendered him unemployable. First, he 
spoke of getting charley horses in his left leg after 
standing for an appreciable period of time or at night.  At 
more length, he spoke of gastrointestinal discomfort.  He 
stated that he had difficulty completely evacuating his 
bowels and therefore had to use lubricants during bowel 
movements.  He recounted that he frequently contended with 
gas and that he also had poor sphincter control, especially 
after bending over for a period of time as his occupation 
routinely required him to do.  The veteran acknowledged that 
he did not receive regular VA or private treatment for his 
gastrointestinal condition and expressed his belief that the 
condition could not be ameliorated with treatment.

It is important to note that the veteran's claim of 
entitlement to a total disability rating based upon 
individual unemployability is well grounded.  That is, the 
evidence of record presents a plausible claim, one which is 
either meritorious on its own or capable of substantiation.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Thus, VA has 
a duty to assist the veteran in the development of evidence 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).

The October 1997 rating decision denying the claim relied on 
the report of the May 1997 VA general examination of the 
veteran.  It was suggested in the examination report that a 
determination whether the veteran had current residuals of 
the comminuted fractures would rest in part on the results of 
X-rays of the sacrum, pelvis, and left hip that had been 
ordered.  That is, the final diagnoses concerning any 
residuals of the veteran's service-connected injuries were 
stated to depend in part on what such X-rays revealed.  For 
example, the examiner observed that although a malunion of 
the pelvis and hip was not detected clinically, X-rays might 
reveal such a condition.  However, the results of X-rays, if 
performed, were not referred to in the examination report or 
included in the claims file.  Therefore, the Board finds that 
the May 1997 examination is inadequate.  As to the veteran's 
service-connected injuries, the examination report stated a 
diagnosis of history of comminuted fractures of the sacrum 
and pelvis, including the left hip and sacroiliac joints, 
with no current residuals.  However, because X-ray results 
said to have been ordered were not reported or a reason for 
foregoing the X-rays stated, the report does not contain 
sufficient detail in support of that diagnosis.  The 
examination therefore represents an inadequate basis upon 
which to determine the veteran's claim, and the report must 
be returned.  See 38 C.F.R. § 4.2, 4.70 (1999); Green v. 
Derwinski, 1 Vet. App. 121, 123-24 (1991). 

As noted above, the veteran's disabilities are  have been 
evaluated since the December 1946 rating action under 
Diagnostic Code 5013.  This Diagnostic Code pertains to 
osteoporosis with joint manifestations, and it requires that 
the condition in concern be rated as traumatic arthritis 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5013 (1999).  Diagnostic Code 5003 in turn 
requires an evaluation of the condition on the basis of 
limitation of motion of the joints involved or in the absence 
of limitation of motion, on the basis of X-ray findings. See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  As also 
noted above, the initial evaluation of the veteran's 
disabilities set forth in the September 1945 rating action 
was made under Diagnostic Code 3008 of the 1933 Schedule for 
Rating Disabilities.  This Diagnostic Code also concerned 
traumatic arthritis.  However, the veteran's disabilities 
have been described in each rating action as arising from 
injuries affecting not only certain bones (the left ilium and 
left sacral promontory) but also the colon, and the medical 
record substantiates such a description.  An evaluation under 
a Diagnostic Code that concerns disorders of the 
musculoskeletal system does not take into account disorders 
of the digestive system.  The Board notes that the May 1997 
VA examination, discussed above, did not address the 
digestive system of the veteran.  The Board finds, therefore, 
that the veteran may be entitled to a separate evaluation 
under that part of the Schedule for Rating Disabilities that 
has to do with the digestive system and/or for symptomatic 
scars.  The evaluation of the same manifestations under 
different diagnoses is to be avoided.  See 38 C.F.R. § 4.14 
(1999).  However, provided that the symptomatology of one 
disorder is not overlapping with or duplicative of that of 
another, separate ratings are available for different sets of 
symptoms associated with the same injury.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Therefore, the RO must 
consider whether separate evaluations are in order.

The veteran has also been denied waiver of overpayment of 
compensation benefits.  He was notified thereof by letter 
dated in July 1997.  As reported in a July 1997 letter to the 
veteran's Congressional representative, the Congressional 
inquiry would be considered a notice of disagreement.  The 
veteran also mentioned this matter in his April 1998  VA Form 
9.  To date, a statement of the case (SOC) has not been sent 
to the veteran on this matter.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant expresses disagreement with a RO decision, the Board 
should remand that issue to the RO for the issuance of a SOC, 
rather than refer it back to the RO for issuance of the SOC.  
Accordingly, as the veteran here has disagreed with the 
denial of waiver of overpayment of compensation benefits, a 
SOC should be issued to him on this matter.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should obtain any records of 
treatment, VA or non-VA, for the 
veteran's service-connected disability 
from June 1998 to the present.  Any 
records obtained should be associated 
with the claims folder.

2.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
nature and extent of any current 
residuals of his service-connected 
fractures of the left ilium and the left 
sacral promontory.  Due written notice of 
the time and place of the examination 
should be given to the veteran and a copy 
of such notice included in the claims 
file.  All indicated tests and studies, 
including X-rays and other imaging 
procedures, should be performed.  Any 
other specialty examinations deemed 
necessary should be obtained.  The 
results of all X-rays and other imaging 
procedures, tests, other studies, and 
specialty examinations should be included 
in the claims file along with the 
principal examination report.  The 
orthopedic examiner should make certain 
to address in the examination report (a) 
whether, based on observation of the 
behavior of the veteran in undertaking 
motion as well as on the pathology of his 
disability, there is functional loss 
exhibited as weakness, lack of endurance, 
and/or pain (during flare-ups or after 
repeated motion), etc., on use of the 
joint(s) involved, see 38 C.F.R. § 4.40; 
and (b) whether, as regards the joint(s) 
at issue, there is lack of coordination, 
impaired ability to execute skilled 
movements, excessive fatigability, lack 
of endurance, and/or pain on use of the 
joint(s) at issue, and/or instability of 
station, interference with sitting, 
standing, and weight bearing, and/or 
swelling or deformity, etc., see 
38 C.F.R. § 4.45.  The examiner should 
also describe any scars resulting from 
the service-connected fractures of the 
left ilium and left sacral promontory, 
including treatment therefor.  It should 
specifically be stated whether any scars 
are tender and painful on objective 
demonstration or otherwise symptomatic.  
The examiner should comment on the extent 
to which the service-connected disability 
affects the veteran's ability to obtain 
and maintain gainful employment.

3. The veteran should be scheduled for a 
VA examination of his digestive system to 
evaluate the nature and extent of any 
current residuals of his service-
connected laceration of the mesentery of 
the sigmoid colon.  Due written notice of 
the time and place of the examination 
should be given to the veteran and a copy 
of such notice included in the claims 
file.  All indicated tests and studies, 
including X-rays and other imaging 
procedures, should be performed.  Any 
other specialty examinations deemed 
necessary should be obtained.  The 
results of all X-rays and other imaging 
procedures, tests, other studies, and 
specialty examinations should be included 
in the claims file along with the 
principal examination report.  The 
examiner should also describe any scars 
resulting from the service-connected 
laceration of the mesentery of the 
sigmoid colon with trauma to the 
mesentery of the sigmoid colon, including 
treatment therefor.  It should 
specifically be stated whether any scars 
are tender and painful on objective 
demonstration or otherwise symptomatic.  
The examiner should comment on the extent 
to which the service-connected disability 
affects the veteran's ability to obtain 
and maintain gainful employment.

4.  It is critical that the entire claims 
folder, to include a copy of this Remand, 
be provided to the orthopedic examiner 
and the examiner of the veteran's 
digestive system for review.  Each 
examination report should reflect review 
of pertinent material in the claims 
folder and include the complete rationale 
for all opinions expressed.

5.  Following the completion of the 
development requested in item 2 above, 
the RO should evaluate the veteran's 
condition under the appropriate 
Diagnostic Code(s) pertaining to the 
musculoskeletal and/or digestive system 
and skin (scars).  Consideration should 
be given to assigning separate 
evaluations for gastrointestinal 
symptomatology and symptomatic scars 
under Esteban.  If the RO finds that 
separate evaluations are not appropriate, 
this should be set forth, with the 
reasons for this conclusion.

6.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a total disability rating 
based upon individual unemployability. If 
the determination remains unfavorable to 
the veteran, the RO should furnish him 
and his representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. § 19.31, and the veteran should 
be given an opportunity to respond 
thereto.  

7.  The veteran should be furnished with 
a SOC on the issue of entitlement to 
waiver of recovery of an overpayment of 
compensation benefits.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


